Citation Nr: 0935065	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
including as due to asbestos exposure. 

2.  Entitlement to a disability rating in excess of 50 
percent for schizophrenic reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION


The Veteran had active duty from October 1955 to December 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a lung disability and continued a 30 
percent disability rating for schizophrenic reaction.

Subsequently, in an August 2008 rating decision, the RO 
increased the disability rating for schizophrenic reaction to 
50 percent disabling from the date of the claim for increased 
rating.  Applicable law provides that absent a waiver, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.

The issue of a disability rating in excess of 50 percent for 
schizophrenic reaction is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has a lung disability due to any incident or 
event in military service or is a result of exposure to 
asbestos in service.



CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by 
service, including asbestos exposure.  38 U.S.C.A. §§ 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Thus, the duties to notify and 
assist have been met.

Analysis

The Veteran contends that he has a lung disability related to 
service.  Specifically, he asserts that he was exposed to 
asbestos in service leading to his current lung disability.  
He states that his sleeping quarters onboard the U.S.S. ODAX 
was below asbestos piping covers and that he inhaled dust 
from therefrom.  Also, he indicated that he was responsible 
for the overhaul of the submarine which exposed him to 
asbestos dust.  Additionally, he asserts that he was exposed 
to asbestos sidings during recruit training.

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  Also, an opinion by the VA General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4- 
00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
As to occupational exposure, exposure to asbestos has been 
shown in insulation and shipyard workers, and others.  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) shows that he was a 
seaman.  His service personnel records show that he served 
onboard the U.S.S. ODAX.  However, his service treatment 
records do not show any treatment for, or complaints of, any 
lung disabilities.  

The Veteran currently has a diagnosis of chronic obstructive 
pulmonary disease as noted in various VA treatment records 
(e.g. October 2003, December 2003, and September 2008).  
These records also indicated that there was some evidence of 
an asbestos related lung disease.  Another treatment record 
indicated that the Veteran had asbestos exposure from working 
in submarines. 

After a careful review of the evidence of record discussed 
above, the Board finds that service connection for a lung 
disability, including as due to asbestos exposure, has not 
been established.  Initially, the Board notes that there is 
no indication that chronic obstructive pulmonary disease is 
related to asbestos exposure.  See supra M21-1MR, Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  In addition, the 
overall evidence does not reflect that the Veteran was 
exposed to asbestos in service.  While the Veteran served on 
ships during service, the objective record does not document 
that he was exposed to asbestos in service in his capacity as 
a seaman.  This is not shown to be a military occupational 
specialty ordinarily exposing individuals to asbestos.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "neither Manual M21-1 nor the Circular 
creates a presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which serve 
to inform and educate adjudicators as to the high exposure to 
asbestos and the prevalence of disease found in insulation 
and shipyard workers and they direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4- 2000.  The Veteran's 
declarations of exposure are not supported by any 
corroborative evidence in the form of other individuals 
similarly exposed or through any documentation submitted.  
The Board notes the VA treatment record cited above noting 
the Veteran's exposure to asbestos working on a submarine.  
However, the Court has held that bare transcription of lay 
history unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The medical evidence appears 
to only be a recitation of the Veteran's statement of 
exposure.  The Veteran has not demonstrated how he would have 
the expertise to recognize the presence of asbestos or his 
particular exposure therein.  Therefore, the evidentiary 
record weighs against a finding that his currently diagnosed 
chronic obstructive pulmonary disease is causally related to 
asbestos exposure while in service or is otherwise related to 
service. 

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim.  While 
there is current evidence of a lung disability, there is no 
true indication that a disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of a lung disability in 
service, the lack of diagnosis of the claimed disability 
until many years post-service, and the lack of evidence 
demonstrating asbestos exposure in service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has chronic obstructive pulmonary disease related 
to service including asbestos exposure therein) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disability, including as due to 
asbestos exposure, is denied.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
Veteran's last examination for his schizophrenic reaction was 
in August 2004.  The Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue, a contemporaneous examination of the Veteran's 
schizophrenic reaction is necessary to accurately assess his 
disability picture.  See also Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA psychiatric disorders examination 
to determine the current level of severity 
of his schizophrenic reaction.  The claims 
file and a copy of this Remand must be 
made available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed and 
the examination report should comply with 
all AMIE protocols for rating mental 
disorders.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


